       Case 2:11-cv-00084 Document 1024 Filed on 01/28/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 M.D., by her next friend, Sarah R.           §
 Stukenberg, et al.,                          §
                                              §
          Plaintiffs,                         §
                                              §
 vs.                                          §            CIVIL ACTION NO. 2:11-CV-00084
                                              §
 GREG ABBOTT, in his official capacity        §
 as Governor of the State of Texas, et al.,   §
                                              §
          Defendants.                         §


       DEFENDANTS’ NOTICE OF SUPPLEMENTAL DECLARATION RELATED TO
            CERTIFICATION OF COMPLIANCE REGARDING REMEDIAL
                 ORDER NOS. 2, 3, 5, 7, 10, 25-27, 29, 31, 37, AND B-5


         Defendants Greg Abbott, in his official capacity as Governor of the State of Texas, Cecile

Erwin Young, in her official capacity as Executive Commissioner of the Health and Human

Services Commission of the State of Texas, and Jaime Masters, in her official capacity as

Commissioner of Department of Family and Protective Services of the State of Texas

(“Defendants”), filed their certification of compliance regarding Remedial Order Nos. 2, 3, 5, 7,

10, 25-27, 29, 31, 37, and B-5 on January 16, 2021 [Dkt. 1021]. Attached as Exhibit F to that

certification was the sworn declaration of Clint Cox (“Declaration”). Defendants hereby submit

Mr. Cox’s supplemental declaration to correct information contained in Paragraph 71 of his

Declaration.
Case 2:11-cv-00084 Document 1024 Filed on 01/28/21 in TXSD Page 2 of 3




                                Respectfully submitted.

                                KEN PAXTON
                                Attorney General of Texas

                                BRENT WEBSTER
                                First Assistant Attorney General

                                GRANT DORFMAN
                                Deputy First Assistant Attorney General

                                SHAWN COWLES
                                Deputy Attorney General for Civil Litigation

                                THOMAS A. ALBRIGHT
                                Chief, General Litigation Division

                                /s/ Kimberly Gdula
                                CHRISTOPHER D. HILTON
                                Assistant Attorney General
                                Texas Bar No. 24087727
                                Southern District No. 3029796
                                KIMBERLY GDULA
                                Assistant Attorney General
                                Texas Bar No. 24052209
                                Southern District No. 10092074

                                OFFICE OF THE ATTORNEY GENERAL
                                P.O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                (512) 463-2120; (512) 320-0667 FAX

                                ATTORNEYS FOR DEFENDANTS
    Case 2:11-cv-00084 Document 1024 Filed on 01/28/21 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, a true and correct copy of the foregoing document

has been filed in accordance with the Electronic Document Filing System of the Southern District

of Texas, thus providing service to all participants.



                                              /s/ Kimberly Gdula
                                              KIMBERLY GDULA
                                              Assistant Attorney General
